DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 07/08/2022. Claim 1 was amended. No claims were newly added. Claim 2 was canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “A backflush needle for use in ophthalmic operations comprising: a tubular needle main body, joined to a handle and configured to pass through a cannula” does not make clear and definite whether the “handle” and “cannula” are structural limitations of the backflush needle. Thus, the scope of the claim cannot be determined by a person of ordinary skill in the art.
Claim 3 is rejected based on its dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 999under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abt et al (U.S. Pub. 2014/0025045 A1, hereinafter “Abt”) in view of Grahn (WO 2008/144585 A1, hereinafter “Grahn”), further in view of Scheller et al (U.S. Pat. 7,402,158 B2, hereinafter “Scheller”).
Regarding claims 1 and 3, Abt discloses a backflush needle for use in an ophthalmic operations (see, for instance, para [0052], Table 1 describing the backflush flow characteristics of the needle; see also para [0002] describing the needle for aspirating materials during an ophthalmic procedure), comprising:
a tubular needle main body 10 (Fig. 1) configured to pass through a cannula (i.e., the tubular needle main body 10 would be capable of passing through a cannula if a cannula were present); and 
a tubular soft member 130 (Fig. 1A and paras [0022] and [0024]) coaxially connected to a front end 105 of the needle main body 10), and the needle main body 10 along with the tubular soft member 130 has a hollow interior (illustrated in Fig. 1A) which would allow an appropriately sized core member to pass therethrough, allowing protrusion of the front end of a core member from the soft member, such that if the soft member is passed through the cannula the core member is made to protrude from the soft member and during aspiration the core member could be retracted from the needle main body.
It is noted, that Abt does not disclose that the backflush needle comprises the rod-shaped core member, the rod-shaped core member having a non-pointed tip and coaxially disposed with respect to the needle main body 10 and the soft member 130.
Grahn discloses a tubular member 76 (see Fig. 9; referred to in Grahn as a catheter) for accessing mammalian tissue, having a rod-shaped core member 106 (Fig. 9) having a non-pointed tip (shown as a flat surface at distal end 98 of the rod-shaped core member; see Fig. 9) and being coaxially disposed within the tubular member. As per claim 3, Grahn discloses that the rod-shaped core member 106 may be made of stainless steel (see para [0036]).
A skilled artisan would have found it obvious at the time of the invention to modify the backflush needle of Abt so as to incorporate within the backflush needle a rod-shaped core member as taught in Grahn, if one wished to provide enhanced stability of the backflush needle of Abt during placement and aid in maintaining the desired trajectory of the backflush needle during such placement (see para [0036] of Grahn), with a reasonable expectation of success. The rod-shaped core member 106 would also expectedly provide a desirable stiffness to the backflush needle (based on the teaching in Grahn of the rod-shaped core member 106 being a “stiffening member” made from stainless steel or other similar material to inhibit bending and provide rigidity to the tubular member 76; see Grahn at para [0036]). Further, a skilled artisan would have expected the combination of Abt and Grahn to be able to perform the claimed invention’s intended use of “when passing the soft member and the needle main body through the cannula the core member is made to protrude from the soft member, and during aspiration the core member is retracted from the needle main body” based on the teaching in Grahn that the rod-shaped core member 106 protrudes from the distal end of the tubular member 76 (Fig. 9) and is “preferably removable after placement” of the tubular member 76 to the desired treatment site. Thus, a skilled artisan would have expected such capability to be imparted to the combination of references of Abt in view of Grahn, such that the rod-shaped core member can be made to protrude from the soft member at the front end of the needle main body and then be retracted from the needle main body needle main body after placement of the tubular needle body and during the aspiration procedure. 
Further, it is noted that Abt in view of Grahn does not appear to disclose the tubular needle main body joined to a handle, and wherein the core member is joined to a moving member so as to move the moving member, thereby carrying out axial movement of the core member, wherein the moving member protrudes from a side of the handle.
Scheller discloses a needle device, comprising a tubular needle main body 20’ (Fig. 8) joined to a handle 10’ (Fig. 8), and a core member 16’ (Fig. 8) coaxially disposed with respect to the needle main body 20’, the core member 16’ being joined to a moving member 80 (Fig. 8) which carries out an axial movement of the movable member (see col. 8, lines 42-47), wherein the moving member protrudes from a side of the handle (at recess 18’ which is formed radially into a side of the handle; see col. 7, lines 45-46).
A skilled artisan would have found it obvious at the time of the invention to modify the backflush needle of Abt in view of Grahn, so as to provide the handle and the moving member, such that the core member is joined to the moving member to move the moving member, thereby carrying out axial movement of the core member, wherein the moving member protrudes from a side of the handle, as taught in Scheller, in order to facilitate manual manipulation, insertion and removal of the rod-shaped core member in a well-known way with a reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed in the Remarks on 07/08/2022 have been fully considered but they are not persuasive. 
Applicant argued that Abt, in view of Grahn, does not disclose the claimed limitation “…the core member is axially movable through a hollow interior of the main body and a hollow interior of the soft member” (emphasis Applicant’s; Remarks, pg. 4). Applicant alleged that the emphasized claim element was “effective read out of the claim by the Examiner” in the previous Office action (Id.).
To the contrary, this claim element was addressed in the previous Office action, and is repeated in the rejection above: a skilled artisan would have expected the combination of Abt and Grahn to be able to perform the claimed invention’s intended use of “when passing the soft member and the needle main body through the cannula the core member is made to protrude from the soft member, and during aspiration the core member is retracted from the needle main body” based on the teaching in Grahn that the rod-shaped core member 106 protrudes from the distal end of the tubular member 76 (Fig. 9) and is “preferably removable after placement” of the tubular member 76 to the desired treatment site. Thus, a skilled artisan would have expected such capability to be imparted to the combination of references of Abt in view of Grahn, such that the rod-shaped core member can be made to protrude from the soft member at the front end of the needle main body and then be retracted from the needle main body needle main body after placement of the tubular needle body and during the aspiration procedure. In order for the rod-shaped core member 106 to protrude from the distal end of the soft member, it would be axially movable through the hollow interior of the soft member as well.
Applicant further argued that Abt in view of Grahn and Scopton does not disclose that the core member is joined at its proximal end to the side of a handle (Remarks, pg. 4). In response, Examiner notes that the ground of rejection of Scopton has been withdrawn because it was not previously clear in Scopton where the moving member protrudes relative to the handle. The new reference of Scheller has been applied to teach this feature: specifically, Scheller discloses a moving member 80 (Fig. 8) which carries out an axial movement of the movable member (see Scheller at col. 8, lines 42-47), wherein the moving member protrudes from a side of the handle (at recess 18’ which is formed radially into a side of the handle; see Scheller at col. 7, lines 45-46).
Examiner notes, for benefit of Applicant, that “a side of the handle” could be clarified to recite that the side is a radial side relative to the longitudinal axis of the handle. It is noted that the term “side” does not necessarily impart the limitation of a radial side, and could be numerous other “sides” of the handle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/15/2022